Allowbility Notice
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/020,900 filed on September 15, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodore Shih (Reg. No. 60, 645) on April 19, 2020. 

Please amend claim 8 filed on September 15, 2020 as follows:
8. (Currently Amended) A computer comprising computer-implemented modules including: 
a module that acquires image data captured by a camera mounted to a vehicle; 
a module that determines a first imaging condition related to at least one of exposure, color, and brightness of the camera with reference to a first image area in the image data acquired and determines a second imaging condition related to at least one of exposure, color, and brightness of the camera with reference to a second image area different 34 from the first image area in the image data acquired; 

a module that detects a passenger in the vehicle; 
a module that generates, based on the second image including the passenger detected, a passenger image in which visibility of an image portion including the passenger is higher than in the second image; and
 a module that causes the display device to display moving images based on the passenger image.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: See Figure 8 and ¶0017 of the current application. 



Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Masashi (JP 2012228931 A) an information disclosure statement (IDS) submitted by the applicant on November 18, 2020 discloses a drive recorder comprising: an image acquisition interface that acquires image data captured by a camera mounted to a vehicle (Masashi: Figs. 1-2,  a wide angle camera 20); an imaging condition determiner that determines a first imaging condition related to at least one of exposure, color, and brightness of the camera with reference to a first image area in the image data acquired by the image acquisition interface and determines a second imaging condition related to at least one of exposure, color, and brightness of the camera with reference to a second image area different from the first image area in the image data acquired by the image acquisition interface (Masashi abstract: “vehicle management system 1000 that has an image processing apparatus 100 that includes a control device 10 that: sets a first area image P1, a second area image P2. and a third area image P3 included in the Inside and outside Images P of the vehicle imaged by a wide angle 
Goto et al. (Pub. No. 2004/0085448 A1) describes a vehicle occupant detection system for acquiring digital images of a region containing a vehicle seat and applying processing of the images to detect the occupant status of the seat. 
However, none of the cited prior arts teach the feature of “…an imaging controller that causes the camera to capture a first image, in which the first imaging condition is used, and a second image, in which the second imaging condition is used, in temporally different frames; an image recorder that records moving image data based on the first image; a passenger detector that detects a passenger in the vehicle; an image processor that generates, based on the second image including the passenger detected by the passenger detector, a passenger image in which visibility of an image area including the passenger is higher than in the second image; and 30 a display controller that causes the display device to display moving images based on the passenger image,” as recited in claim 1 and similarly recited in claims 7 and 8.
Dependent claims 2-6 are allowed by virtue of their dependency from allowed claim 1. 
The additional prior arts (See PTO-892) Ozaki  and Camhi et al. are cited as relevant prior arts. The pertinent prior arts fail to disclose the above identified feature of claims 1, 7 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488